Case 2:19-cv-16380-ES-SCM Document 55 Filed 04/27/20 Page 1 of 3 PageID: 1851




D AY P I T N E Y L L P

Dennis R. LaFiura
One Jefferson Road
Parsippany, NJ 07054-2891
dlafiura@daypitney.com
(973) 966-6300

AT T O R N E Y S F O R
Nominal Defendant

PA U L , W E I S S , R I F K I N D ,
 W H A RTO N & GA R R IS O N L L P

Theodore V. Wells, Jr.
1285 Avenue of the Americas
New York, NY 10019-6064
twells@paulweiss.com
(212) 373-3000
AT T O R N E Y S F O R
Defendants and Nominal Defendant

                           UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW JERSEY

                                              :
IN RE EXXON MOBIL CORPORATION                 :
DERIVATIVE LITIGATION                         :     Civil Action No. 2:19-cv-16380-ES-SCM
                                              :

      NOMINAL DEFENDANT’S AND DEFENDANTS’ NOTICE OF MOTION TO
       TRANSFER VENUE OR, ALTERNATIVELY, TO STAY PROCEEDINGS

TO:            James E. Cecchi
               Donald Ecklund
               Carella, Byrne, Cecchi, Olstein, Brody & Agnello, P.C.
               5 Becker Farm Road
               Roseland, New Jersey 07068

               Liaison Counsel for Co-Lead Plaintiffs
Case 2:19-cv-16380-ES-SCM Document 55 Filed 04/27/20 Page 2 of 3 PageID: 1852




COUNSEL:

               PLEASE TAKE NOTICE that on Wednesday, July 22, 2020 at 11:30 a.m. or as

soon thereafter as counsel may be heard, nominal defendant Exxon Mobil Corporation

(“ExxonMobil”) and the individual defendants (with ExxonMobil, “Defendants”), by and

through their undersigned attorneys, will move the United States District Court for the District of

New Jersey, before the Honorable Steven C. Mannion, located at Martin Luther King Building &

U.S. Courthouse, 50 Walnut Street, Newark, New Jersey 07101, for an Order, pursuant to the

Third Circuit’s first-filed rule and 28 U.S.C. § 1404(a), to transfer this action to the United States

District Court for the Northern District of Texas or, alternatively, pursuant to the Third Circuit’s

first-filed rule and in the exercise of this Court’s equitable discretion, to stay proceedings in this

action pending resolution of prior-filed actions in that district; and

               PLEASE TAKE FURTHER NOTICE that in support of the within motion,

ExxonMobil shall rely upon the Declarations of Patrice Childress and Matthew D. Stachel and

the brief in support of the motion; and

               PLEASE TAKE FURTHER NOTICE that opposition to the within motion must

be filed and served no later than May 18, 2020; and

               PLEASE TAKE FURTHER NOTICE that oral argument shall be heard on July

22, 2020 at 11:30 a.m.; and

               PLEASE TAKE FURTHER NOTICE that at that time and place aforesaid,

Defendants will request that the proposed form of Order submitted herewith be entered by the

Court.




                                                   2
Case 2:19-cv-16380-ES-SCM Document 55 Filed 04/27/20 Page 3 of 3 PageID: 1853




Dated: April 27, 2020                     DAY PITNEY LLP



                                            /s/ Dennis R. LaFiura
                                          Dennis R. LaFiura
                                          Elizabeth J. Sher
                                          1 Jefferson Road
                                          Parsippany, NJ 07054-2891
                                          Tel.: (973) 966-6300
                                          Email: dlafiura@daypitney.com
                                                   esher@daypitney.com


                                          Attorneys for Nominal Defendant


                                          PAUL, WEISS, RIFKIND,
                                           WHARTON & GARRISON LLP


OF COUNSEL:
                                            /s/ Theodore V. Wells, Jr.
Daniel J. Kramer (pro hac vice)           Theodore V. Wells, Jr.
Daniel J. Toal (pro hac vice)             1285 Avenue of the Americas
Jonathan H. Hurwitz (pro hac vice)        New York, NY 10019-6064
Matthew D. Stachel (pro hac vice)         Tel.: (212) 373-3000
PAUL, WEISS, RIFKIND,                     Email: twells@paulweiss.com
 WHARTON & GARRISON LLP
1285 Avenue of the Americas               Attorneys for Defendants and Nominal
New York, NY 10019-6064                   Defendant
Tel.: (212) 373-3000
Email: dkramer@paulweiss.com
        dtoal@paulweiss.com
        jhurwitz@paulweiss.com
        mstachel@paulweiss.com




                                      3
